Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-19 are allowed over the closest references cited below.

The present invention is drawn to a process for the manufacture of a semicrystalline polyolefinic ionomer comprising the steps of:  a1) copolymerizing at least one olefin monomer and at least one masked functionalized olefin monomer in the presence of a catalyst system, and either b1) treating a product of step a1) with a protic solution containing a metal salt, an ammonium salt or an amine to perform an exchange reaction, or a2) contacting a product of a1) with a Brønsted acid solution to abstract a residue derived from a masking agent from a functionalized olefin copolymer of step a1) to obtain a semicrystalline functionalized olefin copolymer comprising the at least one olefin monomer and the functionalized olefin monomer, and either b2) treating a product of step a2) with a monovalent metal salt, a monocationic ammonium salt or a monofunctional amine, or b3) treating a product of step a2) with a multi-valent metal salt, a polycationic ammonium salt or a polyfunctional amine.  
See claims for full details.

Jasinska-Walc et al. (US 10,472,447) teaches preparation of a polypropylene having hydroxyl functionalized side chain branches comprising polymerizing propylene and 10-undecen-1-ol protected by reaction with triisobutylaluminum, followed by grafting by reaction of the polypropylene with -caprolactone.    
Iwa et al. (WO 2009/123228) discloses preparation of an ethylene/propylene/1-undecenoic acid copolymer wherein the 1-undecenoic acid monomer is pacified by reaction with triethylaluminum and wherein the alkylaluminum protecting group is removed by quenching with acidified methanol.  In subsequent step, a crosslinked thermoplastic polymer is prepared by melt kneading polypropylene homopolymer, the ethylene/propylene/1-undecenoic acid copolymer, and an isocyanate group containing ester amide oligomer.
Imuta et al. (US 7,393,907) discloses preparation of an ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride copolymer wherein the 2,7-octadien-1-yl succinic anhydride monomer is reacted with triisobutylaluminum as a protecting group.  The protecting group is removed during precipitation of the copolymer in methanol to give a copolymer having an ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride mole ratio of 80/19.75/0.25.  The copolymer is melt kneaded with 20 wt % of nylon 6 to form a thermoplastic resin composition.
Culbertson et al. (US 3,864,268) teaches a process of preparing an ethylene-propylene copolymer, oxidizing the copolymer by heating in the presence of oxygen, and reacting the product with hexamethylene diamine.  
 	Cusumano et al. (US 5,646,332) discloses a process of functionalizing an ethylene-propylene copolymer with an acid group and reacting the resulting acid functionalized ethylene-propylene copolymer with a polyamine.
Ng et al. (US 2014/0275433) teaches functionalizing a propylene-hexene copolymer having alkene containing chain ends by hydroformylation and reacting the resulting aldehyde functionalized propylene-hexene copolymer with ethylene diamine.
		
None of these references teaches claimed process for the manufacture of an ethylene and propylene ionomer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 28, 2022